Citation Nr: 1440670	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  09-29 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of Eustachian tube dysfunction.

2.  Entitlement to service connection for residuals of labyrinthitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from July 1974 to March 2003.  He served in Southwest Asia and received commendations including a Bronze Star Medal and the Southwest Asia Service Medal with three Bronze Service Stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA), regional office (RO) in Houston, Texas.  The case is currently under the jurisdiction of the Roanoke, Virginia, RO.

In January 2014, the Board remanded the case for further development, which has been completed.

The issues have been recharacterized to comport with the evidence of record.


FINDINGS OF FACT

1.  The Veteran was diagnosed with Eustachian tube dysfunction in service and has credibly reported continuing symptoms since service; VA examiners have not provided any alternative explanation for the continuing symptoms.

2.  The Veteran was diagnosed with labyrinthitis in service and has credibly reported continuing symptoms since service; VA examiners have not provided any alternative explanation for the continuing symptoms..








CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of Eustachian tube dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013), 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for residuals of labyrinthitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013), 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The service treatment records reflect that the Veteran had multiple complaints pertaining to his ears and dizziness.  He was found to have labyrinthitis and Eustachian tube dysfunction in May 1998.  

The Veteran filed his claim for service connection in December 2002, prior to his separation from active duty.

VA examinations in January 2003 and July 2012 found that the Veteran's Eustachian tube dysfunction and labyrinthitis had resolved.  However the Veteran continued to report symptoms, including dizziness, ear popping, and imbalance sensations.  On the VA examination in July 2012, the examiner noted that "current symptoms include periodic dizziness and a sensation of imbalance since 1998.  Left ear popping continue when near a loud noise.  The symptoms come and go for no apparent reason.  He is no longer able to run for exercise because it exacerbates the problem.  In the last year he had three episodes where he felt like he blanked out for a split second followed by brief balance problems."  

In a written statement included with his substantive appeal in August 2009, the Veteran reported that:

Since my initial diagnosis for both conditions in 1998, I continue to have trouble with my left inner ear, although the symptoms are not as prominent or frequent as when first diagnosed in 1998.  I just know that I have not been "right" since that time, but found it of little value to continue seeking medical advice since the symptoms related to my inner ear are not readily visible to a provider, there is no treatment, and I learned to cope with the symptoms.  A few of the symptoms that I continue to exhibit are a popping in the left inner ear, a fluid sensation in the head when attempting to run, dizziness (lightheaded) on occasion, vertigo when rolling over in bed quickly, and occasional deep pain in the left inner ear for brief periods.  I am no longer able to run for exercise because it appears to "upset" my inner ear, resulting in a lightheaded feeling....The VA appears to have denied this claim based upon lack of continued documentation for two conditions that are difficult to diagnose and for which there is minimal treatment available to begin with.  Given this logic, it appears I need to seek medical advice on a regular basis to clinically document the inner ear problem that I have had since 1998.  Or, you can take my word for it, since a clinical diagnosis was previously made for both conditions and they still exist.

On VA examination in May 2014, the examiner noted that the Veteran had been diagnosed with Eustachian tube dysfunction and labyrinthitis in 1998, and that he "may have symptoms on and off that go away without any treatment."  The examiner specifically referred to symptoms of "unbalance."  The examiner stated that the Veteran "does not have any diagnosed pathology for his symptoms of imbalance/vertigo." 

The Veteran was diagnosed with Eustachian tube dysfunction and labyrinthitis during service in 1998.  He filed his claim for service connection in 2002, just before his separation from service.  Throughout the period of the claim, he has reported ongoing, if at times intermittent, symptoms of inner ear popping, vertigo, dizziness, and lightheadedness.  While the VA examinations have described the Eustachian tube dysfunction and labyrinthitis as having resolved, they have not provided any other explanation for the Veteran's ongoing symptoms.  

The Veteran's current claim dates to the time of his separation from service.  As he has credibly reported ongoing symptoms of the two disabilities diagnosed during service, the Board finds that, resolving reasonable doubt in his favor, that service connection is warranted for the residuals of Eustachian tube dysfunction and labyrinthitis.








ORDER

Service connection for residuals of Eustachian tube dysfunction is granted.

Service connection for residuals of labyrinthitis is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


